In an action brought against a receiver of rents and profits in a foreclosure action for negligence in failing to keep and maintain a passenger elevator in a safe and repaired condition, a motion to dismiss the complaint as to one of the defendants, upon the ground that it failed to state facts sufficient to constitute a cause of action, was denied. Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on authority of Woman’s Hospital v. Loubern Realty Corp. (266 N. Y. 123; followed in New York Life Insurance Co. v. Haylitt Realty Corp., Id. 454.) Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, J J., concur.